           Case 4:20-cv-11272-IT Document 69 Filed 12/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 MICHAEL L. TAYLOR and PETER M.
 TAYLOR,
        Petitioners,

                v.
                                                         Case No. 4:20-cv-11272-IT
 JEROME P. MCDERMOTT, Sheriff, Norfolk
 County, Massachusetts, and JOHN
 GIBBONS, United States Marshal, District of
 Massachusetts,

        Respondents.


PETITIONERS’ CERTIFICATION PURSUANT TO LOCAL RULE 7.1 RELATIVE TO
  MOTION FOR TEMPORARY STAY OF HABEAS PROCEEDING (ECF NO. 68)

       Petitioners Michael and Peter Taylor, by and through the undersigned counsel, hereby

certify that they have conferred with counsel for the Government in connection with the

previously filed motion requesting to temporarily stay the pending habeas petition before this

Court and to remand this matter to U.S. Magistrate Judge Donald Cabell to permit the Magistrate

Judge to review and consider the Motion for Reconsideration filed on December 28, 2020.

Dated: December 29, 2020                            Respectfully submitted,

                                                    By their attorneys,

                                                    /s/ Tillman J. Finley
                                                    Daniel Marino (pro hac vice)
                                                    dmarino@marinofinley.com
                                                    Tillman J. Finley (pro hac vice)
                                                    tfinley@marinofinley.com
                                                    MARINO FINLEY LLP
                                                    800 Connecticut Avenue, N.W., Suite 300
                                                    Washington, DC 20006
                                                    Tel. 202.223.8888
                                                    Counsel for Michael L. Taylor
             Case 4:20-cv-11272-IT Document 69 Filed 12/29/20 Page 2 of 2




                                                       /s/ Paul V. Kelly
                                                       Paul V. Kelly (BBO No. 267010)
                                                       Jackson Lewis, P.C.
                                                       75 Park Plaza
                                                       Boston, MA 02110
                                                       Tel (617) 367-0025
                                                       paul.kelly@jacksonlewis.com

                                                       /s/ Abbe David Lowell
                                                       Abbe D. Lowell (pro hac vice)
                                                       Christopher D. Man
                                                       Zachary B. Cohen
                                                       Winston & Strawn LLP
                                                       1901 L Street, N.W.
                                                       Washington, DC 20036
                                                       Tel. (202) 282-5875
                                                       adlowell@winston.com

                                                       Counsel for Michael and Peter Taylor

                                                       /s/James P. Ulwick__________
                                                       James P. Ulwick (pro hac vice)
                                                       KRAMON & GRAHAM PA
                                                       One South Street, Suite 2600
                                                       Baltimore, MD 21202
                                                       Tel. (410) 752-6030
                                                       JUlwick@kg-law.com

                                                       Counsel for Peter M. Taylor

                                  CERTIFICATE OF SERVICE

         I, Tillman J. Finley, counsel for Petitioner Michael Taylor, hereby certify that on

December 29, 2020, I served a copy of the foregoing on all registered parties by electronic filing

on ECF.

                                                              /s/ Paul V. Kelly
                                                              Paul V. Kelly



4851-0006-7285, v. 1




                                                  2
